TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00530-CR



                              Graham Jay Sonnenberg, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-14-904026, HONORABLE JIM CORONADO, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               A jury found Graham Jay Sonnenberg guilty of assault strangulation enhanced1

and aggravated assault bodily injury with a deadly weapon. The jury assessed punishments of

twenty years in prison for the strangulation offense and sixteen years in prison for the aggravated

assault offense to be served concurrently with each other.

               Appellant’s court-appointed attorney filed a brief concluding that this appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967). We have reviewed

the brief and the record and conclude that an issue merits further briefing on the merits. See Bledsoe




       1
         The enhancement was based on the jury’s finding that the victim was appellant’s family
or household member and his prior conviction for an offense against a member of his family or
household.
v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005). We may not address the merits of any

arguable ground for appeal until the issue has been briefed by new counsel. Id.

               This appeal is abated until further order of this Court. The trial court shall appoint

substitute counsel to file a brief concerning whether assessing punishment against appellant for

both assault convictions against the same victim on the facts of this case violates double-jeopardy

protections in light of Shelby v. State, 448 S.W.3d 431, 436 (Tex. Crim. App. 2014) and Fox v. State,

No. 03-14-00617-CR, 2016 Tex. App. LEXIS 65 (Tex. App.—Austin Jan. 7, 2016, no pet. h.). New

counsel may also address any other issue that counsel deems meritorious. See Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

               A copy of the order appointing substitute counsel shall be forwarded to this

Court no later than February 8, 2016. New counsel’s brief will be due thirty days after the date of

appointment, and the State’s brief will be due thirty days after new counsel’s brief is filed.

               Present counsel’s motion to withdraw is granted.

               It is ordered on January 22, 2016.



Before Chief Justice Rose, Justices Pemberton and Field

Abated and Remanded

Filed: January 22, 2016

Do Not Publish




                                                  2